internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-116608-00 date date x property d1 d2 dollar_figurex dollar_figurey dear this letter responds to a letter dated date and subsequent correspondence written by your authorized representative on behalf of x requesting rulings under sec_1362 of the internal_revenue_code according to the information submitted x was incorporated on d1 and has elected under sec_1362 to be an s_corporation x has accumulated_earnings_and_profits x is in the business of owning leasing and managing the property through x's nine full-time employees and contractors x provides various services in leasing and managing the property these services include regular property inspection common area maintenance janitorial services including cleaning of the offices of various tenants maintenance and repair of building structural_components and systems maintenance of exterior areas including parking lots parking deck including attendant and security water fountain clock tower streets and sidewalks testing and maintenance of fire alarms and sprinklers security services and alarm monitoring landscaping and grounds maintenance trash and snow removal pest control window washing construction and maintenance of all indoor and outdoor signs coordination of tenant improvements and the handling of tenant concerns and complaints in the fiscal_year ending d2 x accrued approximately dollar_figurex in rents and incurred approximately dollar_figurey in relevant expenses to diversify its business holdings x wants to invest in entities that operate in industries different from its own to that end x has identified several publicly traded limited_partnerships ptps engaged in the business of purchasing gathering transporting trading storage and resale of crude_oil refined petroleum and other chemical products x represents that the ptps in which it is seeking to invest meet either the qualifying_income exception of sec_7704 or the electing_1987_partnership exception of sec_7704 and thus are taxed as partnerships for federal tax purposes x also represents that these ptps are not electing large partnerships as defined by sec_775 and thus the normal flowthrough provisions of subchapter_k apply to their partners sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 terminates whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under this paragraph shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1375 provides that a tax is imposed on the income of an s_corporation for any_tax year in which the corporation has accumulated_earnings_and_profits at the close of that year and gross_receipts more than percent of which are passive_investment_income sec_1_1362-2 of the income_tax regulations provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_702 of the code provides that in determining income_tax_liability each partner shall take into account separately his distributive_share of the partnership’s items of income gain loss deduction and credit to the extent provided by regulations sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner’s distributive_share under sec_702 through shall be determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_1_702-1 of the regulations provides that each partner must take into account separately his distributive_share of any partnership_item that would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately except as provided in sec_7704 sec_7704 of the code provides that a ptp shall be treated as a corporation for federal_income_tax purposes sec_7704 provides that the term ptp means any partnership if interests in that partnership are traded on an established_securities_market or are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 shall not apply to a ptp for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirement for any_tax year if at least percent of the partnership's gross_income for that year consists of qualifying_income sec_7704 provides that income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber is qualifying_income sec_7704 provides that sec_7704 shall not apply to an electing_1987_partnership sec_7704 provides that for purposes of this subsection the term electing_1987_partnership means any publicly_traded_partnership if a the partnership is an existing partnership as defined in c of the revenue reconciliation act of b sec_7704 has not applied and without regard to sec_7704 would not have applied to the partnership for all prior tax years beginning after date and before date and c the partnership elects the application of sec_7704 and consents to the application of the tax imposed by sec_7704 for its first tax_year beginning after date a partnership that but for this sentence would be treated as an electing_1987_partnership shall cease to be so treated and the election under sec_7704 shall cease to be in effect as of the 1st day after date on which there has been an addition of a substantial_new_line_of_business with respect to the partnership revrul_71_455 1971_2_cb_318 deals with an s_corporation that operates a business in a joint_venture with another corporation in the tax_year at issue the total business_expenses exceeded gross_receipts the revenue_ruling holds that in applying the passive_investment_income limitations the s_corporation should include its distributive_share of the joint venture's gross_receipts and not its share of the venture's loss in accordance with sec_702 the character of these gross_receipts were not converted into passive_investment_income upon their allocation to the s_corporation x's distributive shares of gross_receipts from the ptps if separately taken into account might affect its federal_income_tax liability under sec_1362 the status of x as an s_corporation could depend upon the character of its distributive shares of gross_receipts from the ptps thus pursuant to sec_1_702-1 x must take into account separately its distributive shares of the gross_receipts from the ptps the character of these partnership receipts for x will be the same as the character of the partnership receipts for the ptps in accordance with sec_702 based solely on the facts and representations submitted we conclude the rental income that x derives from property is income from the active trade_or_business of renting property and is not passive_investment_income as defined by sec_1362 x’s distributive_share of the gross_receipts of the ptps' in which it intends to invest will be included in the gross_receipts for purposes of sec_1362 and sec_1375 and x’s distributive shares of the ptps' gross_receipts attributable to the purchasing gathering transporting trading storage and resale of crude_oil refined petroleum and other chemical products will not constitute passive_investment_income as defined by sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion on whether x is eligible to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours branch jeanne m sullivan assistant to the chief office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
